 

Exhibit 10.1

 

 

 

INTERCREDITOR AGREEMENT

 

by and among

 

the CREDIT PARTIES party hereto,

 

CORTLAND CAPITAL MARKET SERVICES LLC,

 

as First Lien Agent,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Second Lien Notes Trustee

 

Dated as of February 22, 2018

 

 

 

 

 

 

Table of Contents

 

  Page     No table of contents entries found.  

 

i

 

 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated, amended and
restated or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of February 22, 2018, among, the CREDIT
PARTIES party hereto from time to time, CORTLAND CAPITAL MARKET SERVICES LLC, in
its capacities as administrative agent and collateral agent under the First Lien
Credit Agreement defined below (together with its successors and assigns in such
capacities, the “First Lien Agent”) for the lenders party from time to time
thereto (such lenders, together with their respective successors, assigns and
transferees, the “First Lien Lenders” and, together with the First Lien Agent,
the “First Lien Secured Parties”) and THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., in its capacities as trustee and collateral agent under the Second Lien
Notes Indenture defined below (together with its successors and assigns in such
capacities, the “Second Lien Notes Trustee”) for the holders from time to time
of the Second Lien Notes referred to below (such holders, the “Second Lien Notes
Holders” and, together with the Second Lien Notes Trustee, the “Second Lien
Notes Secured Parties”).

 

RECITALS

 

A.           Pursuant to that certain Credit Agreement, dated as of August 2,
2017, by and among IBG Borrower LLC (the “First Lien Borrower”), the other First
Lien Credit Parties (as hereinafter defined), the First Lien Lenders and the
First Lien Agent (as such agreement may be amended, supplemented, restated,
amended and restated, extended, renewed, replaced, refinanced and/or otherwise
modified from time to time, the “First Lien Credit Agreement”, the First Lien
Lenders have made and have agreed to make term loans to the First Lien Borrower
and pursuant to that certain Guaranty, dated as of August 2, 2017, by the First
Lien Guarantors (as hereinafter defined) in favor of the First Lien Agent, the
First Lien Guarantors) have agreed to guarantee (as may be amended,
supplemented, restated, amended and restated, extended, renewed or otherwise
modified from time to time, the “First Lien Guaranty”) in favor of the First
Lien Secured Parties, inter alia, the payment and performance of the First Lien
Obligations (as hereinafter defined).

 

B.           As a condition to the effectiveness of the First Lien Credit
Agreement and to secure the obligations of the First Lien Borrower and the First
Lien Guarantors (the First Lien Borrower, the First Lien Guarantors and each
other direct or indirect Subsidiary that is now or hereafter becomes a party to
any First Lien Document, collectively, the “First Lien Credit Parties”) under
and in connection with the First Lien Documents (as hereinafter defined), the
First Lien Credit Parties have granted to the First Lien Agent (for the benefit
of the First Lien Secured Parties) Liens on the Collateral.

 

C.           Pursuant to that certain Indenture, dated as of the date hereof, by
and among Iconix Brand Group, Inc. (the “Second Lien Notes Issuer”), the
guarantors party thereto and the Second Lien Notes Trustee (as such agreement
may be amended, supplemented, restated, amended and restated, extended, renewed,
replaced, refinanced and/or otherwise modified from time to time, subject to the
limitations set forth in Section 5.2 of this Agreement, the “Second Lien Notes
Indenture”), the Second Lien Notes Issuer has issued secured 5.75% Convertible
Senior Secured Second Lien Notes due 2023 (the “Second Lien Notes”) to the
Second Lien Notes Holders and the Second Lien Notes Guarantors (as hereinafter
defined) have agreed to guarantee (as may be amended, supplemented, restated,
amended and restated, extended, renewed or otherwise modified from time to time,
the “Second Lien Notes Guaranty”) in favor of the Second Lien Notes Holders,
inter alia, the payment and performance of the Second Lien Notes Obligations (as
hereinafter defined).

 

 

 

 

D.           The Second Lien Notes Issuer, the Second Lien Notes Guarantors and
each other direct or indirect Subsidiary of the Second Lien Notes Issuer that is
now or hereafter becomes a party to any Second Lien Notes Document
(collectively, the “Second Lien Notes Credit Parties”) under and in connection
with the Second Lien Notes Documents (as hereinafter defined), have granted to
the Second Lien Notes Trustee (for the benefit of the Second Lien Notes Holders)
Liens on the Collateral.

 

E.           Pursuant to the First Lien Documents and the Second Lien Notes
Documents, the First Lien Secured Parties, on the one hand, and the Second Lien
Notes Secured Parties, on the other hand, shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral.

 

I.           The First Lien Agent (on behalf of the First Lien Secured Parties)
and the Second Lien Notes Trustee (on behalf of the Second Lien Notes Secured
Parties) and, by their acknowledgment hereof, the Credit Parties, desire to
agree to the relative priority of Liens on the Collateral and certain other
rights, priorities and interests as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1           UCC Definitions. The following terms which are defined in
the Uniform Commercial Code are used herein as so defined: Deposit Account,
Document, Instrument, Investment Property and Certificated Security.

 

Section 1.2           Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Affiliate” shall mean, with respect to any Person, (a) another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, and (b) with
respect to the Agent or any First Lien Lender or Second Lien Notes Holder, (i)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (ii) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.

 

“Agent(s)” shall mean individually the First Lien Agent or the Second Lien Notes
Trustee, as applicable, and collectively shall mean the First Lien Agent and the
Second Lien Notes Trustee.

 

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

 

“Borrower” shall mean the First Lien Borrower or any Second Lien Notes Issuer,
as applicable.

 

“Business Day” shall mean any day, excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state or jurisdiction are authorized or
required by law or other governmental action to close.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Internal Revenue Code of 1986, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

 2 

 

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to any First Lien Agent or the Second Lien Notes Trustee under any of
the applicable First Lien Documents or the applicable Second Lien Notes
Documents, together with all rents, issues, profits, products and Proceeds
thereof.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

 

“Credit Documents” shall mean the First Lien Documents and the Second Lien Notes
Documents.

 

“Credit Parties” shall mean the First Lien Credit Parties and the Second Lien
Notes Credit Parties, collectively.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Discharge of First Lien Obligations” shall mean (a) the payment in full in cash
of the principal of and interest (including interest accruing on or after the
commencement of any Insolvency Proceeding, whether or not such interest would be
allowed in such Insolvency Proceeding), on all Indebtedness outstanding under
the First Lien Credit Documents and constituting First Lien Obligations, (b) the
payment in full in cash of all other First Lien Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than any indemnification obligations for which no
claim or demand for payment has been made at such time), (c) with respect to any
indemnification or other contingent obligations with respect to known claims
which have been asserted at such time, the provision of cash collateral (or
other consideration acceptable to the First Lien Secured Parties) in an amount
reasonably determined by the First Lien Agent, (d) termination or expiration of
all “Delayed Draw Term Loan Commitments” (as defined in the First Lien Credit
Agreement) and any other commitments to extend credit that would, in each case,
constitute First Lien Obligations, and (e) termination or cash collateralization
(in an amount and manner reasonably satisfactory to First Lien Agent, but in no
event greater than 105% of the aggregate undrawn face amount) of any letters of
credit constituting First Lien Obligations.

 

“Discharge of Second Lien Notes Obligations” shall mean either (a) the payment
in full in cash of all outstanding Second Lien Notes Obligations (other than any
indemnification obligations for which no claim or demand for payment, whether
oral or written, has been made at such time) or (b) the satisfaction and
discharge or the legal defeasance of the Second Lien Notes in accordance with
the terms of the Second Lien Notes Indenture, and in each case of clauses (a)
and (b), with respect to any indemnification or other contingent obligations
with respect to known claims which have been asserted at such time, the
provision of cash collateral (or other consideration acceptable to the Second
Lien Notes Trustee) in an amount reasonably determined by the Second Lien Notes
Trustee.

 

 3 

 

 

“Domestic Subsidiary” shall mean any Subsidiary of the Second Lien Notes Issuer
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

 

“Equity Interest” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Event of Default” shall mean an “Event of Default” or similar term under and as
defined in the First Lien Credit Agreement or the Second Lien Notes Indenture,
as applicable.

 

“Excess First Lien Obligations” means, the sum of (a) Obligations constituting
principal of the Loans under the First Lien Credit Agreement that would
constitute First Lien Obligations if not for the First Lien Cap Amount, plus (b)
without duplication, the portion of accrued and unpaid interest and fees on
account of such principal portion of such Loans described in clause (a) of this
definition.

 

“Excess Second Lien Notes Obligations” means any Obligations that would
constitute Second Lien Notes Obligations if not for the Second Lien Cap Amount.

 

“Exercise of Any Secured Creditor Remedies”, “Exercise Any Secured Creditor
Remedies” or “Exercise of Secured Creditor Remedies” shall mean, except as
otherwise provided in the final sentence of this definition:

 

(a)          the taking of any action to enforce or realize upon any Lien, as a
secured party or otherwise, at law or at equity, with respect to all or any
portion of the Collateral, including the institution of any foreclosure
proceedings or the noticing of any public or private sale pursuant to Article 9
of the Uniform Commercial Code or other applicable law;

 

(b)          the exercise of any right or remedy provided to a creditor on
account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Borrower or
Guarantor, in an Insolvency Proceeding or otherwise, including the election to
retain any of the Collateral in satisfaction of a Lien;

 

(c)          the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)          the appointment, of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

 

(e)          the foreclosure, levying, or collection on, taking possession or
control of, sale or other realization upon (judicially or non-judicially),
lease, license or other disposition of all or any portion of the Collateral by
private or public sale or any other means;

 

(f)          the exercise of any other right of a creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law;

 

 4 

 

 

(g)          the exercise of any voting rights relating to any Equity Interest
included in the Collateral;

 

(h)          the receipt or a transfer of Collateral in satisfaction of any
indebtedness or any obligation secured thereby;

 

(i)           the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral; or

 

(j)           soliciting bids from third Persons to conduct the liquidation or
disposition of Collateral or engage or retain sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers, or other third Persons
for the purposes of valuing, marketing, promoting, and selling Collateral.

 

For the avoidance of doubt, the filing of a proof of claim in any Insolvency
Proceeding in accordance with and subject to the provisions of Article VI or the
seeking of adequate protection in accordance with and subject to the provisions
of Section 6.3, shall not be deemed to constitute an Exercise of Any Secured
Creditor Remedies or Exercise of Secured Creditor Remedies.

 

“First Lien Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated (as permitted under the First Lien Credit Agreement) as
the “Agent”, “Administrative Agent”, “Collateral Agent”, “Trustee”, “Collateral
Trustee” or similar term under the First Lien Credit Agreement.

 

“First Lien Borrower” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

“First Lien Cap Amount” means a principal amount equal to the sum of (i)
257,025,000 minus (ii) the aggregate amount of all repayments or prepayments,
optional or mandatory, of the principal of any Loan under the First Lien Credit
Agreement (other than repayments, prepayments or reductions that are made in
connection with a refinancing of First Lien Obligations permitted by this
Agreement) that have been made by Borrower and the other Guarantors after the
date of this Agreement.

 

“First Lien Cash Collateral” shall have the meaning set forth in Section 6.1(a).

 

“First Lien Collateral Documents” shall mean all “Security Documents” or similar
term as defined in the First Lien Credit Agreement, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered by the First Lien Credit Parties, their Subsidiaries or their
Affiliates in connection with the First Lien Credit Agreement, in each case as
the same may be amended, amended and restated, supplemented, restated or
otherwise modified from time to time, in each case, subject to the limitations
set forth in Section 5.2 of this Agreement.

 

“First Lien Credit Agreement” shall have the meaning assigned to that term in
the recitals to this Agreement and shall include any one or more other
agreements, indentures or facilities extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the
First Lien Obligations, whether by the same or any other agent, trustee, lender,
group of lenders, creditor or group of creditors and whether or not increasing
the amount of any Indebtedness that may be incurred thereunder, in each case,
subject to the limitations set forth in Section 5.2 of this Agreement. For
clarity, the term “First Lien Credit Agreement” shall include, without
limitation, an agreement pursuant to which the First Lien Agent or any First
Lien Secured Party provides First Lien Secured Party DIP Financing (subject to
the limitations set forth in Section 6.1 hereof) to any of the Credit Parties.

 

 5 

 

 

“First Lien Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

“First Lien Documents” shall mean the First Lien Credit Agreement, any First
Lien Guaranty, any First Lien Collateral Document, any other ancillary
agreement, instruments, documents, notes and certificates, now or hereafter
executed by or on behalf of any First Lien Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the First Lien Agent or any other
First Lien Secured Party, in connection with any of the foregoing, in each case
as the same may be amended, amended and restated, supplemented, restated,
replaced or otherwise modified from time to time, in each case, subject to the
limitations set forth in Section 5.2 of this Agreement.

 

“First Lien Guarantors” shall mean any Person who becomes a guarantor pursuant
to the First Lien Guaranty. The term “First Lien Guarantors” shall include all
“Guarantors” under and as defined in the First Lien Credit Agreement.

 

“First Lien Guaranty” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any other guaranty made by a
First Lien Guarantor guaranteeing, inter alia, the payment or performance of any
First Lien Obligations.

 

“First Lien Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement, as well as any Person designated as a “Lender”
or similar term under the First Lien Credit Agreement.

 

“First Lien Obligations” shall mean any and all obligations of every nature of
each First Lien Credit Party from time to time owed to the First Lien Secured
Parties or any of them, under, in connection with, or evidenced or secured by
any First Lien Document, including, without limitation, all “Obligations” or
similar term as defined in the First Lien Credit Agreement and whether for
principal, make-whole or premium (including the “Prepayment Premium” or similar
term as defined in the First Lien Credit Agreement), fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of any First Lien Document (including interest, fees, premiums, expenses and
indemnifications which, but for the filing or the commencement of an Insolvency
Proceeding with respect to such First Lien Credit Party, would have become due
or accrued on any First Lien Obligation, whether or not a claim is allowed
against such First Lien Credit Party for such interest, fees, premiums, expenses
and indemnifications in the related Insolvency Proceeding), as amended,
restated, amended and restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time. For clarity, the term “First
Lien Obligations” shall include, without limitation, all obligations on account
of any First Lien Secured Party DIP Financing provided by the First Lien Agent
or any First Lien Secured Party to any of the Credit Parties but shall not
include any Excess First Lien Obligations.

 

“First Lien Recovery” shall have the meaning set forth in Section 5.3(a).

 

“First Lien Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

 

“First Lien Secured Party DIP Financing” shall have the meaning set forth in
Section 6.1(a).

 

 6 

 

 

“Governmental Authority” shall mean any federal, provincial, state, municipal,
national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity or officer exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or any foreign entity or government.

 

“Guarantor” shall mean any of the First Lien Guarantors or the Second Lien Notes
Guarantors.

 

“Indebtedness” shall have the meaning set forth the First Lien Credit Agreement
as of the date hereof.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or similar arrangement in
respect of a Person’s creditors generally or any substantial portion of a
Person’s creditors; in each case covered by clauses (a) and (b) undertaken under
any Debtor Relief Laws.

 

“Intercreditor Agreement Joinder” shall mean an agreement substantially in the
form of Exhibit A.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, capital lease obligation, synthetic lease obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Maximum DIP Amount” shall mean an amount equal to the outstanding principal
amount of the First Lien Obligations at such time plus 20%.

 

“Party” shall mean the First Lien Agent or the Second Lien Notes Trustee, and
“Parties” shall mean the First Lien Agent and the Second Lien Notes Trustee,
collectively.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledged Collateral” shall have the meaning set forth in Section 3.2.

 

“Priority Lien” shall have the meaning set forth in Section 2.4(c)(ii).

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the
Uniform Commercial Code, with respect to the Collateral, and (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Second Lien Cap Amount” means an amount equal to the sum of (i) $125,000,000
plus (ii) interest permitted to be paid in kind and added to the principal
amount of the Second Lien Notes pursuant to the Second Lien Notes Documents as
in effect on the date hereof minus (iii) the aggregate amount of all repayments
or prepayments, optional or mandatory, of the principal of any Second Lien Notes
under the Second Lien Notes Indenture (other than repayments, prepayments or
reductions that are made in connection with a refinancing of Second Lien Notes
Obligations permitted by this Agreement) that have been made by Borrower and the
other Guarantors after the date of this Agreement.

 

 7 

 

 

“Second Lien Default” shall mean (i) any payment or bankruptcy “Event of
Default” under the Second Lien Notes Documents or (ii) any other “Event of
Default” under the Second Lien Notes Documents; provided that in the case of
clause (ii), solely to the extent the Second Lien Notes Obligations have been
accelerated by the Second Lien Notes Trustee or the requisite amount of Second
Lien Notes Holders as a result thereof.

 

“Second Lien Default Notice” shall mean, with respect to any Second Lien
Default, a written notice from the Second Lien Notes Trustee or a requisite
amount of Second Lien Notes Holders to the First Lien Agent, with a copy to the
Credit Parties, stating that such notice is a “Second Lien Default Notice,”
indicating that such Second Lien Default has occurred and is continuing.

 

“Second Lien Notes” shall have the meaning set forth in the recitals hereto.

 

“Second Lien Notes Collateral Documents” shall mean all “Note Security
Documents” or similar term as defined in the Second Lien Notes Indenture, and
all other security agreements, mortgages, deeds of trust and other collateral
documents executed and delivered by the Second Lien Notes Credit Parties, their
Subsidiaries or their Affiliates in connection with the Second Lien Notes
Indenture, in each case as the same may be amended, amended and restated,
supplemented, restated or otherwise modified from time to time, in each case,
subject to the limitations set forth in Section 5.2 of this Agreement.

 

“Second Lien Notes Credit Parties” shall have the meaning set forth in the
recitals hereto.

 

“Second Lien Notes Documents” shall mean the Second Lien Notes Indenture, any
Second Lien Notes Guaranty, any Second Lien Notes Collateral Document, any other
ancillary agreement, instruments, documents, notes and certificates, now or
hereafter executed by or on behalf of any Second Lien Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the Second Lien Notes
Trustee or any other Second Lien Notes Secured Party, in connection with any of
the foregoing, in each case as the same may be amended, amended and restated,
supplemented, restated, replaced or otherwise modified from time to time, in
each case, subject to the limitations set forth in Section 5.2 of this
Agreement.

 

“Second Lien Notes Guarantors” shall have the meaning set forth in the recitals
hereto.

 

“Second Lien Notes Guaranty” shall have the meaning set forth in the recitals
hereto.

 

“Second Lien Notes Holders” shall have the meaning assigned to that term in the
introduction to this Agreement.

 

“Second Lien Notes Indenture” shall have the meaning set forth in the recitals
hereto.

 

“Second Lien Notes Issuer” shall have the meaning set forth in the recitals
hereto.

 

 8 

 

 

“Second Lien Notes Obligations” shall mean any and all obligations of every
nature of each Second Lien Notes Credit Party from time to time owed to the
Second Lien Notes Secured Parties or any of them, under, in connection with, or
evidenced or secured by any Second Lien Notes Document, including, without
limitation, all “Obligations” or similar term as defined in the Second Lien
Notes Indenture and whether for principal, premium, interest, payments for fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of any Second Lien Notes Document (including interest, fees, expenses
and indemnifications which, but for the filing or the commencement of an
Insolvency Proceeding with respect to such Second Lien Notes Credit Party, would
have become due or accrued on any Second Lien Notes Obligation, whether or not a
claim is allowed against such Second Lien Notes Credit Party for such interest,
fees, expenses and indemnifications in the related Insolvency Proceeding), as
amended, restated, amended and restated, modified, renewed, refunded, replaced
or refinanced in whole or in part from time to time, in each case, subject to
the limitations set forth in Section 5.2 of this Agreement. For clarity, the
term “Second Lien Notes Obligations” shall include, without limitation, all
obligations on account of any Second Lien Secured Party DIP Financing (subject
to the terms set forth herein) provided by the Second Lien Notes Trustee or any
Second Lien Secured Party to any of the Credit Parties.

 

“Second Lien Notes Secured Parties” shall have the meaning assigned to that term
in the introduction to this Agreement.

 

“Second Lien Notes Trustee” shall have the meaning assigned to that term in the
introduction to this Agreement.

 

“Second Lien Secured Party DIP Financing” shall have the meaning set forth in
Section 6.1(a).

 

“Secured Parties” shall mean the First Lien Secured Parties and the Second Lien
Notes Secured Parties.

 

“Standstill Period” shall mean the period commencing on the date that First Lien
Agent receives a Second Lien Default Notice and ending upon the date which is
the earlier of (a) 270 days after the Agent has received a Second Lien Default
Notice with respect to the applicable Second Lien Default, and (b) the date on
which the Discharge of First Lien Obligations shall have occurred; provided that
in the event that as of any day during such 270 days, no Second Lien Default is
continuing, then the Standstill Period shall be deemed not to have commenced. If
any stay or other order that prohibits the First Lien Agent or other First Lien
Secured Party from commencing and continuing to Exercise Any Secured Creditor
Remedies has been entered by a court of competent jurisdiction or otherwise
applies, then such 270 day period shall be tolled during the pendency of any
such stay or other order and the Standstill Period shall be so extended.

 

“Subject Interest” as defined in Section 3.7.

 

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that, if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection or the priority of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or priority or availability of such remedy, as the
case may be.

 

 9 

 

 

Section 1.3           Rules of Construction. Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting and shall be deemed to be followed by the phrase “without
limitation,” and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, schedule and exhibit references herein are
to this Agreement unless otherwise specified. Any reference in this Agreement to
any agreement, instrument, or document shall include all alterations,
amendments, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, restatements, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any reference herein to the repayment in full of an obligation shall
mean the payment in full in cash of such obligation, or in such other manner as
may be approved in writing by the requisite holders or representatives in
respect of such obligation. 

 

ARTICLE 2
LIEN PRIORITY

 

Section 2.1           Priority of Liens.

 

(a)           Notwithstanding (i) the date, time, method, manner or order of
grant, attachment or perfection (including any defect or deficiency or alleged
defect or deficiency in or failure to attach or perfect or lapse in perfection
of, or avoidance as a fraudulent conveyance or otherwise of any of the
foregoing) of any Liens granted to the First Lien Secured Parties in respect of
all or any portion of the Collateral or of any Liens granted to the Second Lien
Notes Secured Parties in respect of all or any portion of the Collateral and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the First Lien Agent or the Second Lien Notes Trustee (or First Lien Secured
Parties or Second Lien Notes Secured Parties) in any Collateral, (iii) any
provision of the Uniform Commercial Code, Debtor Relief Laws or any other
applicable law, or of the First Lien Documents or the Second Lien Notes
Documents, (iv) whether any First Lien Agent or the Second Lien Notes Trustee,
in each case, either directly or through agents, holds possession of, or has
control over, all or any part of the Collateral, (v) the date on which the First
Lien Obligations or the Second Lien Notes Obligations are advanced or made
available to the Credit Parties, (vi) the fact that any such Liens in favor of
the First Lien Agent or the First Lien Lenders or the Second Lien Notes Trustee
or the Second Lien Notes Holders securing any of the First Lien Obligations or
Second Lien Notes Obligations, respectively, are (x) subordinated to any Lien
securing any obligation of any Credit Party other than the First Lien
Obligations or the Second Lien Notes Obligations, respectively, or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed, or (vii) any other
circumstance of any kind or nature whatsoever, in each case, whether or not any
Insolvency Proceeding has been commenced by or against any Credit Party, the
Second Lien Notes Trustee, on behalf of itself and the other Second Lien Notes
Secured Parties, hereby agrees that:

 

(1)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the Second Lien Notes Trustee or any other
Second Lien Notes Secured Parties that secures all or any portion of the Second
Lien Notes Obligations shall in all respects be junior and subordinate to all
Liens granted to the First Lien Agent and the First Lien Secured Parties in such
Collateral to secure all or any portion of the First Lien Obligations; and

 

 10 

 

 

(2)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf the First Lien Agent or any First Lien Secured
Party that secures all or any portion of the First Lien Obligations shall in all
respects be senior and prior to all Liens granted to the Second Lien Notes
Trustee or any other Second Lien Notes Secured Party in such Collateral to
secure all or any portion of the Second Lien Notes Obligations.

 

(b)            Notwithstanding any failure by any First Lien Secured Party to
perfect its security interests in the Collateral or any avoidance, invalidation,
priming or subordination by any third party or court of competent jurisdiction
of the security interests in the Collateral granted to the First Lien Secured
Parties, the priority and rights as between the First Lien Secured Parties and
the Second Lien Notes Secured Parties with respect to the Collateral shall be as
set forth herein.

 

(c)            The First Lien Agent, for and on behalf of itself and the First
Lien Secured Parties, acknowledge and agree that, concurrently herewith, the
Second Lien Notes Trustee, for the benefit of itself and the Second Lien Notes
Secured Parties, has been, or may be, granted Liens upon all or a portion of the
Collateral in which the First Lien Agent has been granted Liens and the First
Lien Agent, for and on behalf of itself and the First Lien Secured Parties,
hereby consents thereto. The Second Lien Notes Trustee, for and on behalf of
itself and the other Second Lien Notes Secured Parties, acknowledges and agrees
that, concurrently herewith, the First Lien Agent, for the benefit of itself and
the First Lien Secured Parties, has been, or may be, granted Liens upon all or a
portion of the Collateral in which the Second Lien Notes Trustee has been
granted Liens and the Second Lien Notes Trustee, for and on behalf of itself and
the Second Lien Notes Secured Parties, hereby consents thereto. The
subordination of Liens by the Second Lien Notes Trustee in favor of the First
Lien Agent, for and on behalf of itself and the First Lien Secured Parties, as
set forth herein shall not be deemed to subordinate the Second Lien Notes
Trustee’s Liens to the Liens of any other Person, nor shall such subordination
be affected by the subordination of such Liens to any Lien of any other Person.

 

(d)            The parties hereto agree that it is their intention that the
Collateral securing the Second Lien Notes Obligations not be more expansive than
the Collateral securing the First Lien Obligations. The parties hereto also
agree that it is their intention that the Collateral securing the First Lien
Obligations not be more expansive than the Collateral securing the Second Lien
Notes Obligations.

 

In furtherance of the foregoing and of Section 7.2, on one hand, the First Lien
Agent and the First Lien Secured Parties, and on the other hand, the Second Lien
Notes Trustee and the Second Lien Notes Secured Parties, each agree, subject to
the other provisions of this Agreement:

 

(i)          upon request by the other Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Collateral securing the First Lien
Obligations or the Second Lien Notes Obligations, as applicable, and the steps
taken to perfect the Liens thereon and the identity of the respective parties
obligated under the First Lien Documents or the Second Lien Notes Documents, as
applicable;

 

(ii)         that the First Lien Collateral Documents and the Second Lien Notes
Collateral Documents creating Liens on the Collateral shall be in all material
respects the same form as the First Lien Collateral Documents and the Second
Lien Notes Collateral Documents, respectively, other than with respect to the
priority nature of the Liens created thereunder in such Collateral; and

 

 11 

 

 

(iii)        that the guarantees for the First Lien Notes Obligations and the
Second Lien Notes Obligations shall be substantially in the same form as the
Second Lien Guaranty and the First Lien Guaranty, respectively.

 

Section 2.2            Waiver of Right to Contest Liens.

 

The Second Lien Notes Trustee, for and on behalf of itself and the Second Lien
Notes Secured Parties, agrees that it and they shall not (and hereby waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the amount,
validity, priority, enforceability or perfection of the First Lien Obligations
or the Liens of the First Lien Agent or the First Lien Secured Parties in
respect of any of the Collateral or the provisions of this Agreement. The Second
Lien Notes Trustee, for itself and on behalf of the Second Lien Notes Secured
Parties, agrees that none of the Second Lien Notes Trustee or the Second Lien
Notes Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the First Lien Agent or any
First Lien Secured Party under the First Lien Documents with respect to the
Collateral. The Second Lien Notes Trustee, for itself and on behalf of the
Second Lien Notes Secured Parties, hereby waives any and all rights it or the
Second Lien Notes Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any First Lien Agent or any First Lien Secured Party seeks to enforce its Liens
in any Collateral. The foregoing shall not be construed to prohibit the Second
Lien Notes Trustee from enforcing the provisions of this Agreement or otherwise
acting in accordance with this Agreement.

 

The First Lien Agent, for and on behalf of itself and the First Lien Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the amount, validity,
priority, enforceability or perfection of the Second Lien Notes Obligations or
the Liens of the Second Lien Notes Trustee or the Second Lien Secured Parties in
respect of any of the Collateral or the provisions of this Agreement.

 

Section 2.3           Remedies.

 

(a)          Until the Discharge of First Lien Obligations shall have occurred,
the Second Lien Notes Trustee, on behalf of itself and the Second Lien Notes
Secured Parties shall not Exercise Any Secured Creditor Remedies with respect to
any of the Collateral with respect to the Second Lien Notes or under the Second
Lien Notes Documents; provided, however, the Second Lien Notes Trustee or the
Second Lien Notes Secured Parties may commence and may continue an Exercise Any
Secured Creditor Remedies with respect to a Second Lien Default only if: (1) the
Standstill Period with respect thereto shall have elapsed; (2) the First Lien
Agent is not pursuing with commercially reasonable diligence any Exercise of
Secured Creditor Remedies with respect to all or a material portion of the
Collateral; and (3) the Second Lien Notes Trustee or the Second Lien Notes
Secured Parties have provided the First Lien Agent at least five Business Days
prior written notice of its intention to Exercise Any Secured Creditor Remedies.
If the Second Lien Notes Trustee or any other Second Lien Secured Party
exercises any rights or remedies with respect to the Collateral in accordance
with the immediately preceding sentence of this Section 2.03(a) and thereafter
the First Lien Agent or any other First Lien Secured Party commences (or
attempts to commence) the exercise of any of its rights or remedies with respect
to the Collateral, the Standstill Period shall recommence and the Second Lien
Notes Trustee and each other Second Lien Secured Party shall rescind any such
rights or remedies already exercised with respect to the Collateral for so long
as the First Lien Agent continues to use commercially reasonable diligence to
pursue such Exercise of Any Secured Creditor Remedies. The Second Lien Notes
Trustee, on behalf of itself and the Second Lien Notes Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of First Lien
Obligations shall have occurred, neither the Second Lien Notes Trustee nor any
Second Lien Notes Secured Party, except as expressly set forth herein, will not
take, receive or accept any Proceeds of Collateral (or Subject Interests).

 

 12 

 

 

(b)          Notwithstanding the provisions of Section 2.3(a), nothing contained
herein shall be construed to prevent the Second Lien Notes Trustee or any Second
Lien Notes Secured Party from (i) filing a claim or statement of interest with
respect to the Second Lien Notes Obligations owed to it in any Insolvency
Proceeding commenced by or against any Credit Party,  (ii) taking any action
(not adverse to the priority status of the Liens of any First Lien Agent or
other First Lien Secured Parties on the Collateral or the rights of the First
Lien Agent or any of the other First Lien Secured Parties to Exercise Any
Secured Creditor Remedies in respect thereof) in order to create, perfect,
preserve or protect (but not enforce) its Lien on any Collateral, (iii) filing
any necessary or responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of such Second Lien Notes Trustee or
Second Lien Notes Secured Party or (iv) exercising its rights and remedies as
unsecured creditors as provided in Section 2.4(b), in each case (i) through
(iv) above to the extent not inconsistent with the express terms of this
Agreement.

 

Section 2.4           Exercise of Rights.

 

(a)          No Other Restrictions. Except as expressly provided in Section 2.3,
until the Discharge of the First Lien Obligations has occurred, each of the
First Lien Agent and the First Lien Secured Parties shall have the exclusive
right to enforce rights, exercise remedies (including set off and the right to
credit bid their debt) and make determinations regarding the release,
disposition of, or restrictions with respect to, the Collateral (or Subject
Interests) without any consultation with or the consent of the Second Lien Notes
Trustee or any Second Lien Notes Secured Party and regardless of any provision
of the Second Lien Notes Documents or whether any such action or failure to act
is adverse to the interest of any Second Lien Notes Secured Party. The First
Lien Agent may enforce the provisions of the applicable First Lien Documents and
may Exercise any Secured Creditor Remedies, all in such order and in such manner
as each may determine in the exercise of its sole discretion, consistent with
the terms of this Agreement and mandatory provisions of applicable law. Except
as expressly provided in Section 2.3, each of the Second Lien Notes Trustee and
each Second Lien Notes Secured Party agrees that it will not (i) accelerate the
indebtedness constituting Second Lien Notes Obligations or declare the principal
of, premium, if any, and accrued but unpaid interest on such indebtedness to be
due and payable unless it shall have given prior written notice thereof to the
First Lien Agent, (ii) exercise or seek to exercise any right under any lockbox
agreement, control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement, or institute (or participate with others in
instituting) any action or proceeding with respect to such rights or remedies
(including any action of foreclosure or credit bid), (iii) contest, protest or
object to any foreclosure proceeding or action brought with respect to the
Collateral by the First Lien Agent or any other First Lien Secured Party, or any
other exercise by any such party of any rights or remedies relating to the
Collateral under the First Lien Documents or otherwise in respect of the First
Lien Obligations (including any action of foreclosure or credit bid), (iv)
object to the forbearance by the First Lien Secured Parties from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Collateral in respect of the First Lien
Obligations, (v) exercise any put option held by any Second Lien Notes Secured
Party or cause any First Lien Secured Party to honor any redemption or mandatory
prepayment obligation under any Second Lien Notes Document (vi) seek to enforce
payment of or to collect the whole or any part of the Second Lien Notes
Obligations, or commence judicial enforcement of any of the rights and remedies
under the Second Lien Notes Documents or applicable law with respect to the
Second Lien Notes Obligations or (vii) institute or participate with others in
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim, against the First Lien Agent or any other First Lien
Secured Party, or seeking damages from, or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral which is
consistent with the terms of this Agreement, and no such Person shall be liable
for any such action taken or omitted to be taken. The Second Lien Notes Trustee,
for itself and on behalf of the Second Lien Notes Secured Parties, hereby waives
any and all rights it or the Second Lien Notes Secured Parties may have as a
junior lien creditor with respect to the Collateral or otherwise to object to
the manner in which the First Lien Agent or any First Lien Secured Party seek to
enforce or collect the respective First Lien Obligations or the Liens granted in
any of the Collateral, regardless of whether any action or failure to act by or
on behalf of either First Lien Agent or any First Lien Secured Party is adverse
to the interest of the Second Lien Notes Secured Parties.

 

 13 

 

 

The Second Lien Notes Trustee hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Lien Notes Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the First Lien Agent or the First Lien Secured Parties with respect to the
Collateral as set forth in this Agreement and the First Lien Documents.

 

(b)          Rights as Unsecured Creditors. Except as otherwise expressly set
forth in this Agreement, the Second Lien Notes Trustee and the Second Lien Notes
Secured Parties may exercise rights and remedies as unsecured creditors against
any Second Lien Notes Credit Party in accordance with the terms of the Second
Lien Notes Documents and applicable law to the extent such action is not
inconsistent with, or could not result in a distribution of Collateral or the
proceeds therefrom or any other amounts or any other resolution inconsistent
with, the terms of this Agreement. Any proceeds received by the Second Lien
Notes Trustee and the Second Lien Notes Secured Parties from the exercise of
such rights and remedies as unsecured creditors or otherwise shall be turned
over to the First Lien Agent in accordance with Section 6.5 until the Discharge
of First Lien Obligations has occurred. In the event the Second Lien Notes
Trustee or any Second Lien Notes Secured Party becomes a judgment lien creditor
in respect of Collateral as a result of its enforcement of its rights as an
unsecured creditor, such judgment lien shall be subordinated to the Liens
securing First Lien Obligations on the same basis as the other Liens securing
the Second Lien Notes Obligations are so subordinated to such First Lien
Obligations under this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies that the First Lien Agent or the other
First Lien Secured Parties may have with respect to the Collateral.

 

(c)          Release and Subordination of Liens.

 

(i)          In the event of (A) any Exercise of Secured Creditor Remedies by
the First Lien Agent (other than in connection with a refinancing as described
in Section 5.2(c)) or any other exercise of the First Lien Agent’s remedies
under the First Lien Documents or at law in respect of the Collateral, or
(B) any other sale, transfer or other disposition of all or any portion of the
Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), including by any Credit Party, so long as such sale, transfer
or other disposition under this clause (B) is then permitted by (I) the First
Lien Documents (or is consented to by the requisite First Lien Lenders) and (II)
the Second Lien Notes Documents (or is consented to by the requisite Second Lien
Notes Holders); provided that this clause (II) shall not apply so long as the
proceeds of such sale, transfer or other disposition are used to acquire
Collateral or such net cash proceeds are used to repay the First Lien
Obligations or the Second Lien Notes Obligations or any combination thereof, as
permitted under this Agreement, or (C) any agreement between the First Lien
Agent and the First Lien Borrower or any other Guarantor to release any of the
First Lien Agent’s Liens on any part of the Collateral or to release any
Guarantor from its obligations under its First Lien Guaranty (other than in
connection with any Exercise of Secured Creditor Remedies by the First Lien
Agent), the Second Lien Notes Trustee hereby agrees, on behalf of itself and the
Second Lien Notes Secured Parties that, so long as the Second Lien Notes
Trustee, for the benefit of the Second Lien Notes Secured Parties, shall retain
a Lien on the proceeds of such sale, transfer or other disposition (to the
extent that such proceeds are not applied to the First Lien Obligations as
provided in Section 4.1(a)), such release, sale, transfer or other disposition
will be free and clear of the Liens on the Collateral securing the Second Lien
Notes Obligations and free and clear of each Second Lien Notes Guaranty, and the
Second Lien Notes Trustee’s and the Second Lien Notes Secured Parties’ Liens
with respect to the Collateral (but not the proceeds thereof) so released, sold,
transferred, or disposed and each Second Lien Notes Guaranty shall terminate and
be automatically released without further action concurrently with, and to the
same extent as, the release of the First Lien Secured Parties’ Liens on the
Collateral and the release of the First Lien Guaranty. In furtherance of the
foregoing, the Second Lien Notes Trustee agrees that it will promptly execute
any and all Lien and Second Lien Notes Guaranty releases or other documents
reasonably requested by the First Lien Agent in connection therewith. The Second
Lien Notes Trustee hereby appoints the First Lien Agent and any officer or duly
authorized person of the First Lien Agent, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of the Second Lien Notes Trustee and in the name of the
Second Lien Notes Trustee or in the First Lien Agent’s own name, from time to
time, in the First Lien Agent’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

 14 

 

 

(ii)         If, prior to the Discharge of First Lien Obligations, a
subordination of the First Lien Agent's Lien on any Collateral is permitted (or
in good faith believed by the First Lien Agent to be permitted) under the First
Lien Credit Agreement to another Lien permitted under the First Lien Credit
Agreement (a “Priority Lien”), then the First Lien Agent is authorized to
execute and deliver a subordination agreement with respect thereto in form and
substance satisfactory to them, and the Second Lien Notes Trustee, for itself
and on behalf of the Second Lien Notes Secured Parties, shall promptly execute
and deliver to the First Lien Agent a substantially similar subordination
agreement subordinating the Liens of the Second Lien Notes Trustee for the
benefit of (and behalf of) the Second Lien Notes Secured Parties to such
Priority Lien.

 

Section 2.5           No New Liens. (a) Until the date upon which the Discharge
of First Lien Obligations shall have occurred, no Second Lien Notes Secured
Parties shall acquire or hold any Lien on any assets of any Credit Party
securing any Second Lien Notes Obligation which assets are not also subject to
the Lien of the First Lien Agent under the First Lien Documents. If any Second
Lien Notes Holder shall acquire or hold any Lien on any assets of any Credit
Party securing any Second Lien Notes Obligation which assets are not also
subject to the Lien of the First Lien Agent under the First Lien Documents, then
the Second Lien Notes Trustee (or the relevant Second Lien Notes Secured
Parties) shall, without the need for any further consent of any other Second
Lien Notes Secured Parties, the Second Lien Notes Issuer or any Second Lien
Notes Guarantor and notwithstanding anything to the contrary in any other Second
Lien Notes Document, (i) notify the First Lien Agent promptly upon becoming
aware thereof and, unless such Obligor shall promptly grant a similar Lien on
such assets or property to the First Lien Agent as security for the First Lien
Obligations, shall assign such Lien to the First Lien Agent as security for all
First Lien Obligations for the benefit of the First Lien Secured Parties (but
may retain a junior lien on such assets or property subject to the terms hereof)
and (ii) until such assignment or such grant of a similar Lien to the First Lien
Agent becomes effective, be deemed to also hold and have held such Lien as agent
or bailee for the benefit of the First Lien Agent as security for the First Lien
Obligations (subject to the terms hereof).

 

 15 

 

 

(b)        Until the date upon which the Discharge of Second Lien Obligations
shall have occurred, no First Lien Secured Parties shall acquire or hold any
Lien on any assets of any Credit Party securing any First Lien Obligation which
assets are not also or promptly will be subject to the Lien of the Second Lien
Notes Trustee under the Second Lien Notes Documents. If any First Lien Secured
Party shall acquire or hold any Lien on any assets of any Credit Party securing
any First Lien Obligation which assets are not also subject to the Lien of the
Second Lien Notes Trustee under the Second Lien Notes Documents, then the First
Lien Agent (or the relevant First Lien Secured Parties) shall, without the need
for any further consent of any other First Lien Secured Parties or the First
Lien Credit Parties and notwithstanding anything to the contrary in any other
First Lien Document, shall notify the Second Lien Notes Trustee promptly upon
becoming aware thereof and, unless such Obligor shall promptly grant a similar
Lien on such assets or property to the Second Lien Notes Trustee as security for
the Second Lien Notes Obligations, shall be deemed to also hold and have held
such Lien for the benefit of the Second Lien Notes Trustee as security for all
Second Lien Notes Obligations for the benefit of the Second Lien Secured Parties
on a junior basis (and shall retain a senior lien on such assets or property
subject to the terms hereof).

 

Section 2.6           Waiver of Marshalling. Until the Discharge of First Lien
Obligations, the Second Lien Notes Trustee, on behalf of itself and the Second
Lien Notes Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law. 

 

ARTICLE 3
ACTIONS OF THE PARTIES

 

Section 3.1           Certain Actions. Neither the Second Lien Notes Trustee nor
any Second Lien Notes Secured Party shall take any other action in connection
with the Second Lien Notes Obligations in contravention of the terms of this
Agreement. 

 

Section 3.2           Agent for Perfection. The First Lien Agent, for and on
behalf of itself and each First Lien Secured Party, and the Second Lien Notes
Trustee, for and on behalf of itself and each Second Lien Notes Secured Party,
agrees to hold all Collateral in their respective possession, custody, or
control (including as defined in Sections 9-104, 9-105, 9-106, 9-107 and 8-106
of the Uniform Commercial Code) (or in the possession, custody, or control of
agents or bailees for any of the forgoing) as gratuitous bailee for the other
solely for the purpose of perfecting the security interest granted to each in
such Collateral, subject to the terms and conditions of this Section 3.2. Solely
with respect to any Control Collateral under the control (within the meaning of
Section 9-104 of the Uniform Commercial Code) of the First Lien Agent or the
Second Lien Notes Trustee, the First Lien Agent and the Second Lien Notes
Trustee, respectively, agrees to also hold control over such Control Collateral
as gratuitous agent for the First Lien Secured Parties and the Second Lien Notes
Secured Parties, subject to the terms and conditions of this Section 3.2. None
of the First Lien Agent or the First Lien Secured Parties or the Second Lien
Notes Trustee or Second Lien Notes Secured Parties, as applicable, shall have
any obligation whatsoever to the others to assure that the Collateral is genuine
or owned by any Borrower, any Guarantor, or any other Person or to preserve
rights or benefits of any Person. The duties or responsibilities of the First
Lien Agent and the Second Lien Notes Trustee under this Section 3.2 are and
shall be limited solely to holding or maintaining control of the Control
Collateral as gratuitous bailee for the other Parties for purposes of perfecting
the Lien held by the First Lien Agent or the Second Lien Notes Trustee. No Agent
is nor shall it be deemed to be a fiduciary of any kind for the First Lien
Secured Parties, Second Lien Notes Secured Parties or any other Person. 

 16 

 

 

Section 3.3           Sharing of Information and Access. The Second Lien Notes
Trustee, upon the written request of the First Lien Agent shall provide the
First Lien Agent with copies of Second Lien Notes Documents, all amendments
thereto and related notices to the Second Lien Notes Documents, provided that
the failure to provide such Second Lien Notes Documents or amendments shall
impose no liability on the Second Lien Notes Trustee. The First Lien Agent, upon
the written request of the Second Lien Notes Trustee shall provide the Second
Lien Notes Trustee with copies of First Lien Documents, all amendments thereto
and related notices to the First Lien Documents, provided that the failure to
provide such First Lien Documents or amendments or notices shall impose no
liability on the First Lien Agent.

 

Section 3.4           Insurance. Until the Discharge of First Lien Obligations
has occurred, the First Lien Agent shall have the sole and exclusive right, as
against the Second Lien Notes Trustee, to adjust settlement of insurance claims
in the event of any covered loss, theft or destruction of any of the Collateral.
Unless and until the Discharge of First Lien Obligations has occurred, and
subject to the rights of the Credit Parties under the First Lien Documents, all
proceeds of any such policy in respect of the Collateral shall be paid to the
First Lien Agent for the benefit of the First Lien Secured Parties pursuant to
the terms of the First Lien Documents and, after the Discharge of First Lien
Obligations has occurred, to the Second Lien Notes Trustee for the benefit of
the Second Lien Notes Secured Parties and then, to the extent no Second Lien
Notes Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If the Second Lien Notes Trustee or any of the Second Lien
Notes Secured Parties shall, at any time, receive any proceeds of any such
insurance policy or any such award or payments in contravention of this
Agreement, it shall pay such proceeds over to the First Lien Agent in accordance
with the terms of this Agreement.

 

Section 3.5           No Additional Rights For the Credit Parties Hereunder. If
any First Lien Secured Party or Second Lien Notes Secured Party shall enforce
its rights or remedies in violation of the terms of this Agreement, the Credit
Parties shall not be entitled to use such violation as a defense to any action
by any First Lien Secured Party or Second Lien Notes Secured Party, nor to
assert such violation as a counterclaim or basis for set off or recoupment
against any First Lien Secured Party or Second Lien Notes Secured Party.

 

Section 3.6           Payments Over.

 

(a)          So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Credit Party, any Collateral or proceeds thereof (including (i) any
Subject Interests, or any proceeds thereof, and (ii) assets or proceeds subject
to Liens referred to in the final sentence of Section 2.5) and, in accordance
with and as expressly set forth under Section 6.02 of the Second Lien Notes
Indenture (as in effect on the date hereof), any amount (whether or not
Collateral or proceeds thereof) (other than payments of interest made in kind or
payments made with respect to reimbursement of reasonable legal fees) in each
case received by the Second Lien Notes Trustee or any Second Lien Notes Secured
Party whether in connection with any Exercise of Any Secured Creditor Remedies
or other exercise of any right or remedy relating to the Collateral (or Subject
Interests) or otherwise in all cases (except to the extent expressly permitted
to be received under this Section 3.6) shall be segregated and held in trust and
forthwith paid over to the First Lien Agent for the benefit of the First Lien
Secured Parties in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct unless such Collateral
or proceeds thereof have been previously declined in writing by the First Lien
Agent or the First Lien Secured Parties in accordance with the terms of the
First Lien Documents. The First Lien Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Notes Trustee or any other Second Lien
Notes Secured Parties. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.

 

 17 

 

 

(b)          So long as the Discharge of First Lien Obligations has not
occurred, if in any Insolvency Proceeding the Second Lien Notes Trustee or any
Second Lien Notes Secured Parties shall receive any distribution of money or
other property (including any securities), such money or other property shall be
segregated and held in trust and forthwith paid over to the First Lien Agent for
the benefit of the First Lien Secured Parties in the same form as received, with
any necessary endorsements.

 

ARTICLE 4
APPLICATION OF PROCEEDS

 

Section 4.1           Application of Proceeds.

 

(a)          Application of Proceeds of Collateral. The First Lien Agent and the
Second Lien Notes Trustee hereby agree that all Collateral (or Subject
Interests) and all Proceeds thereof, received by any of them in connection with
any Exercise of Secured Creditor Remedies with respect to the Collateral shall
be applied,

 

first, to the payment of costs and expenses of the First Lien Agent

 

second, the Second Lien Notes Trustee in connection with such Exercise of
Secured Creditor Remedies (with respect to the Second Lien Notes Trustee, to the
extent such Exercise of Secured Creditor Remedies by it is permitted hereunder),

 

third, to the payment, discharge or cash collateralization of the First Lien
Obligations that are not Excess First Lien Obligations in accordance with the
First Lien Documents until paid in full in cash,

 

fourth, to the payment of the Second Lien Notes Obligations that are not Excess
Second Lien Notes Obligations in accordance with the Second Lien Notes Documents
until paid in full in cash,

 

fifth, to the payment in full in cash of any Excess First Lien Obligations in
accordance with the First Lien Documents.

 

sixth, to the payment in full in cash of any Excess Second Lien Notes
Obligations in accordance with the Second Lien Notes Documents, and

 

seventh, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.

 

(b)          Limited Obligation or Liability. In exercising remedies, whether as
a secured creditor or otherwise, the First Lien Agent shall have no obligation
or liability to the Second Lien Notes Trustee or to any Second Lien Notes
Secured Party, regarding the adequacy of any Proceeds or for any action or
omission, except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement.
Notwithstanding anything to the contrary herein contained, to the fullest extent
permitted by law, the Second Lien Notes Trustee (and each of the Second Lien
Notes Secured Party) waives any claim that it may have against a First Lien
Secured Party on the grounds that any sale, transfer or other disposition by the
First Lien Secured Party was not commercially reasonable in any respect as may
be required by the Uniform Commercial Code.

 

 18 

 

 

(c)          Turnover of Collateral After Discharge. Upon the Discharge of First
Lien Obligations, the First Lien Agent shall deliver any Control Collateral to
the Second Lien Notes Trustee until the Discharge of the Second Lien Notes
Obligations shall have occurred and the First Lien Agent shall execute such
documents as the Second Lien Notes Trustee may reasonably request (at the
expense of the Second Lien Notes Issuer) to enable the Second Lien Notes Trustee
to have control over any Control Collateral still in the First Lien Agent's
possession, custody, or control in the same form as received with any necessary
endorsements (in each case, subject to the reinstatement provisions of
Section 5.3), or as a court of competent jurisdiction may otherwise direct.

 

Section 4.2           Specific Performance. Each of the First Lien Agent and the
Second Lien Notes Trustee is hereby authorized to demand specific performance of
this Agreement, whether or not any Borrower or any Guarantor shall have complied
with any of the provisions of any of the Credit Documents, at any time when the
other Agent shall have failed to comply with any of the provisions of this
Agreement applicable to it. The Second Lien Notes Trustee, for and on behalf of
itself and the other Second Lien Notes Secured Parties, hereby irrevocably
waives any defense based on the adequacy of a remedy at law that might be
asserted as a bar to such remedy of specific performance.

 

ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1           Notice of Acceptance and Other Waivers.

 

(a)          All First Lien Obligations at any time made or incurred by the
Borrowers or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the Second Lien Notes Trustee, on behalf of
itself and the Second Lien Notes Secured Parties, hereby waives notice of
acceptance, or proof of reliance by the First Lien Agent or any First Lien
Secured Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the First
Lien Obligations.

 

(b)          None of the First Lien Agent, any First Lien Secured Party, nor any
of their respective Affiliates, directors, officers, employees, or agents shall
be liable for failure to demand, collect, or realize upon any of the Collateral
or any Proceeds, or for any delay in doing so, or shall be under any obligation
to sell or otherwise dispose of any Collateral or Proceeds thereof or to take
any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement. If the
First Lien Agent or any First Lien Secured Party honors (or fails to honor) a
request by any of the Borrowers for an extension of credit pursuant to the First
Lien Credit Agreement, any of the other First Lien Document, whether the First
Lien Agent or any First Lien Secured Party has knowledge that the honoring of
(or failure to honor) any such request would constitute a default under the
terms of the Second Lien Notes Indenture or any other Second Lien Notes Document
or an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if the First Lien Agent or
any First Lien Secured Party otherwise should exercise any of its contractual
rights or remedies under any First Lien Documents (subject to the express terms
and conditions hereof), neither the First Lien Agent nor any First Lien Secured
Party shall have any liability whatsoever to the Second Lien Notes Trustee or
any other Second Lien Notes Secured Party as a result of such action, omission,
or exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). The First Lien Agent and the First Lien Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under the First Lien Credit Agreement and any of the other First Lien
Documents, as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the Second Lien Notes Trustee or any other Second Lien Notes
Secured Parties have in the Collateral, except as otherwise expressly set forth
in this Agreement. The Second Lien Notes Trustee, on behalf of itself and the
other Second Lien Notes Secured Parties, agrees that none of the First Lien
Agent nor any First Lien Secured Party shall incur any liability as a result of
a sale, lease, license, application, or other disposition of all or any portion
of the Collateral or Proceeds thereof, pursuant to the First Lien Documents.

 

 19 

 

 

Section 5.2           Modifications to First Lien Documents and Second Lien
Notes Documents.

 

(a)          Without the prior written consent of the Second Lien Notes Trustee
(acting at the direction of the requisite Second Lien Secured Parties), no First
Lien Document may be amended, restated, supplemented, replaced, refinanced,
extended, consolidated, restructured, or otherwise modified if any such
modification is to:

 

(i)          increase the aggregate principal amount of “Loans”, as defined in
the First Lien Credit Agreement as of the date hereof, incurred pursuant thereto
(and any refinancings permitted under the First Lien Credit Agreement) or
commitments thereunder in excess of the First Lien Cap Amount;

 

(ii)        extend the maturity date of the First Lien Obligations beyond the
maturity date of the Second Lien Obligations; or

 

(iii)        change or add any covenants, defaults, or Events of Default under
the First Lien Documents to add additional restrictions on any Credit Party from
making payments of the Second Lien Debt that would otherwise be permitted under
the First Lien Documents as in effect on the date hereof (or amended with the
consent of Second Lien Notes Trustee).

 

(b)          Without the prior written consent of the First Lien Agent (acting
at the direction of the “Required Lenders” or similar term as defined in the
First Lien Credit Agreement), no Second Lien Notes Document may be amended,
restated, supplemented, replaced, refinanced, extended, consolidated,
restructured, or otherwise modified if any such modification is to:

 

(i)          (A) increase the aggregate principal amount of “Notes”, as defined
in the Second Lien Notes Indenture, issued pursuant thereto (and any
refinancings permitted under the Second Lien Notes Indenture) in excess of the
amount permitted under the First Lien Credit Agreement (except in connection
with the addition to the principal amount of such Notes (or any refinancings
permitted under the First Lien Credit Agreement) of any interest or fees which
are permitted to be paid in kind under the First Lien Credit Agreement), (B)
increase the interest rate (excluding an increase resulting from the accrual of
interest at the default rate under the Second Lien Notes Indenture as in effect
on the date hereof) on any Second Lien Notes Obligations, provided that, in the
event that the interest rate margin applicable to the First Lien Obligations is
increased (a "First Lien Margin Increase"), then the interest rate margin for
the Second Lien Notes Obligations may be increased by an amount equal to (i) the
amount of the First Lien Margin Increase minus (ii) 200 basis points (i.e.,
2.00%) or (C) increase the amortization rate on any Second Lien Notes
Obligations;

 

(ii)         change (to earlier dates) any dates upon which payments of
principal or interest are due thereon;

 

(iii)        impose any fee in cash payable pursuant to any Second Lien Notes
Document;

 

(iv)        change any Event of Default or condition to an Event of Default with
respect thereto (other than to eliminate any such Event of Default or increase
any grace period related thereto or to correspond to any changes made to a
similar Event of Default under the First Lien Documents);

 

 20 

 

 

(v)         increase the portion of the Second Lien Notes interest rate payable
in cash above 5.75%;

 

(vi)        change the redemption, prepayment or defeasance provisions thereof;

 

(vii)       change the subordination provisions of the Second Lien Notes
Obligations (or any guaranty thereof);

 

(viii)      add any new covenant (whether stated as a covenant, Event of Default
or otherwise) (other than to correspond to similar changes made to the First
Lien Documents); or

 

(ix)         together with all other amendments or changes made, increase
materially the obligations of the Credit Parties thereunder or confer any
additional rights on the Second Lien Notes Holders (or the Second Lien Notes
Trustee or other representative on their behalf) which would be adverse to any
Credit Party or First Lien Secured Party in any material respect (other than to
correspond to similar changes made to the First Lien Documents).

 

(c)          (i) The First Lien Obligations may be refinanced, in whole or in
part, from time to time, in each case, without notice to, or the consent of the
Second Lien Notes Trustee and the Second Lien Notes Secured Parties, all without
affecting the Lien priority provided for in Section 2.1 or the other provisions
hereof; provided, that the holders of any class or series of such refinancing
Indebtedness (or an authorized agent or trustee on their behalf) shall be
required to enter into an intercreditor agreement on substantially identical
terms (and in no less favorable terms) to the Second Lien Notes Secured Parties
than this Agreement or execute an Intercreditor Agreement Joinder, and any such
refinancing transaction shall be in accordance with any applicable provisions of
the Second Lien Notes Documents as in effect on the date hereof and (ii) the
Second Lien Notes Obligations may be refinanced, in whole or in part, from time
to time, in each case, without notice to, or the consent of the First Lien Agent
and the First Lien Secured Parties, all without affecting the Lien priority
provided for in Section 2.1 or the other provisions hereof; provided, that the
holders of any class or series of such refinancing Indebtedness (or an
authorized agent or trustee on their behalf) shall be required to enter into an
intercreditor agreement on substantially identical terms (and in no less
favorable terms) to the First Lien Secured Parties than this Agreement or
execute an Intercreditor Agreement Joinder, and any such refinancing transaction
shall be in accordance with any applicable provisions of the First Lien
Documents.

 

(d)          The Credit Parties agree that each Second Lien Notes Document shall
include the following language (with any necessary modifications to give effect
to applicable definitions) (or language to similar effect approved by the First
Lien Agent):

 

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Second Lien Notes Trustee pursuant to this Agreement in
any Collateral and the exercise of any right or remedy by the Second Lien Notes
Trustee with respect to any Collateral hereunder are subject to the provisions
of the Intercreditor Agreement, dated as of February 22, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among CORTLAND CAPITAL MARKET SERVICES LLC, as First
Lien Agent, and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Second Lien
Notes Trustee, and certain other Persons party or that may become party thereto
from time to time. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.” 

 

 21 

 

 

In addition, the Credit Parties agree that each mortgage in favor of the Second
Lien Notes Secured Parties covering any Collateral shall contain such other
language as the First Lien Agent may reasonably request to reflect the
subordination of such mortgage to the mortgage in favor of the First Lien
Secured Parties covering such Collateral.

 

(e)          In the event the First Lien Agent or any First Lien Secured Party
and the relevant Credit Party enter into any amendment, waiver or consent in
respect of any of the applicable First Lien Collateral Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any applicable First Lien Collateral Document or changing in
any manner the rights of the First Lien Agent, such First Lien Secured Parties,
the First Lien Borrower or any other Credit Party thereunder, in each case with
respect to or relating to the Collateral, then such amendment, waiver or consent
shall apply automatically to any comparable provision of the comparable Second
Lien Notes Collateral Document without the consent of the Second Lien Notes
Trustee or the Second Lien Notes Secured Parties and without any action by the
Second Lien Notes Trustee, the Second Lien Notes Issuer or any other Credit
Party, provided, that (A) no such amendment, waiver or consent shall have the
effect of (i) removing assets that constitute Collateral subject to the Lien of
the Second Lien Notes Collateral Documents, except to the extent that a release
of such Lien is permitted or required by Section 2.4(c) and provided that there
is a corresponding release of such Lien securing the First Lien Obligations,
(ii) imposing duties on the Second Lien Notes Trustee without its consent or
(iii) permitting other liens on the Collateral not permitted under the terms of
the Second Lien Notes Collateral Documents or this Agreement and (B) notice of
such amendment, waiver or consent shall have been given to the Second Lien Notes
Trustee at least two (2) Business Days before the effective date of such
amendment, waiver or consent.

 

Section 5.3           Reinstatement and Continuation of Agreement.

 

If the First Lien Agent or any First Lien Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the First Lien Obligations (such
reinstated amount, the “First Lien Recovery”), then the First Lien Obligations
shall be reinstated to the extent of such First Lien Recovery. If this Agreement
shall have been terminated prior to such First Lien Recovery, this Agreement
shall be reinstated in full force and effect in the event of such First Lien
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties and the other Secured
Parties from such date of reinstatement. All rights, interests, agreements, and
obligations of the First Lien Agent, the Second Lien Notes Trustee, the First
Lien Secured Parties, and the Second Lien Notes Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Borrower or any Guarantor in respect of the First Lien
Obligations or the Second Lien Notes Obligations. No priority or right of the
First Lien Agent or any First Lien Secured Party shall at any time be prejudiced
or impaired in any way by any act or failure to act on the part of any Borrower
or any Guarantor or by the noncompliance by any Person with the terms,
provisions, or covenants of any of the First Lien Documents, regardless of any
knowledge thereof which the First Lien Agent or any First Lien Secured Party may
have.

 

 22 

 

 

Section 5.4           Subordination Acknowledgment.

 

The Second Lien Notes Trustee hereby acknowledges, for itself and on behalf of
the Second Lien Notes Secured Parties, that the Second Lien Notes Obligations
are subordinate to the First Lien Obligations in accordance with the terms of
and as set forth in Article 6 of the Second Lien Notes Indenture and hereunder,
and that the First Lien Agent and any First Lien Secured Party are entitled to
the full benefit of such subordination and to enforce such provisions.

 

ARTICLE 6
INSOLVENCY PROCEEDINGS

 

Section 6.1           DIP Financing.

 

(a)          (A) If any Borrower or any Guarantor shall be subject to any
Insolvency Proceeding at any time prior to the Discharge of First Lien
Obligations, and if the First Lien Agent or the First Lien Secured Parties shall
seek to provide any Borrower or any Guarantor with, or consent to a third party
providing, any financing (including on a priming basis) under Section 364 of the
Bankruptcy Code or consent to any order for the use of cash collateral
constituting Collateral (“First Lien Cash Collateral”) under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) (each, a “First Lien Secured Party DIP Financing”),
with such First Lien Secured Party DIP Financing to be secured by all or any
portion of the Collateral (including First Lien Cash Collateral and assets that,
but for the application of Section 552 of the Bankruptcy Code (or any similar
provision of any foreign Debtor Relief Laws) would be Collateral) (provided that
such First Lien Secured Party DIP Financing (I) is not in excess of the Maximum
DIP Amount and (II) does not require the Second Lien Notes Trustee, on behalf of
itself and the Second Lien Notes Secured Parties, to release any of their Liens
on the Collateral other than in accordance with the terms hereof, then the
Second Lien Notes Trustee, on behalf of itself and the Second Lien Notes Secured
Parties, agrees that it (i) will consent to, and will raise no objection and
will not support any objection to, such First Lien Secured Party DIP Financing
or use of First Lien Cash Collateral or to the Liens securing the same on the
grounds of a failure to provide “adequate protection” for the Liens of the
Second Lien Notes Trustee on the Collateral securing the Second Lien Notes
Obligations or on any other grounds; (ii) will not request any adequate
protection as a result of such First Lien Secured Party DIP Financing or use of
First Lien Cash Collateral; and (iii) will not propose any First Lien Secured
Party DIP Financing (or any other financing under Section 363 or 364 of the
Bankruptcy Code or any similar provision of any foreign Debtor Relief Laws)
secured by a Lien on any Collateral or any other assets of any Borrower or
Guarantor; and, to the extent the Liens on the Collateral securing the First
Lien Obligations are subordinated or pari passu with the Liens on the Collateral
securing such First Lien Secured Party DIP Financing, the Second Lien Notes
Trustee will subordinate its Liens in the Collateral to the Liens securing such
First Lien Secured Party DIP Financing (and all obligations relating thereto).
(B) If the First Lien Agent or the First Lien Secured Parties have not provided
any Borrower or any Guarantor with, or consented to a third party providing,
First Lien Secured DIP Financing, the Second Lien Secured Parties may offer any
financing under Section 364 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws or under a court order in respect of measures
granted with similar effect under any foreign Debtor Relief Laws) (each, a
“Second Lien Secured Party DIP Financing”), with such Second Lien Secured Party
DIP Financing to be secured by all or any portion of the Collateral (provided
that such Second Lien Secured Party DIP Financing shall not be secured by any
collateral other than the Collateral and does not (I) provide for Liens or
claims that are senior or equal to the Liens or adequate protection claims
relating to the First Lien Obligations, (II) require a specific plan of
reorganization or the sale of assets prior to a Default, (III) require payment
in cash upon plan confirmation (but instead will provide for payment in any form
having value equal to the amount of the Second Lien Secured Party DIP Financing)
unless the First Lien Obligations are required to be first paid in full in cash
or (IV) have provisions that are otherwise inconsistent with terms of this
Agreement). Notwithstanding the foregoing, the First Lien Agent and the First
Lien Secured Parties may object to any proposed Second Lien Secured Party DIP
Financing.

 

 23 

 

 

(b)          All Liens granted to the First Lien Agent or the Second Lien Notes
Trustee in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the Parties to be and shall be deemed to be subject
to the Lien priority set forth in Section 2.1 and the other terms and conditions
of this Agreement. For clarity, the Second Lien Notes Trustee and the Second
Lien Notes Secured Parties shall not seek to “prime” the Lien of the First Lien
Agent or the First Lien Secured Parties on the Collateral or, except to the
extent provided in Section 6.3(b), request, seek or receive a Lien on the
Collateral pursuant to Section 364(d) or 363(c)(4) of the Bankruptcy Code on the
Collateral.

 

Section 6.2           Relief From Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Notes Trustee, on behalf of itself and
the Second Lien Notes Secured Parties, agrees (i) not to seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the Collateral without the
First Lien Agent’s express prior written consent and (ii) not to oppose any
request by the First Lien Agent for relief from such stay.

 

Section 6.3           No Contest; Adequate Protection; etc.  (a) The Second Lien
Notes Trustee, on behalf of itself and the Second Lien Notes Secured Parties,
agrees that, prior to the Discharge of First Lien Obligations, none of them
shall seek or accept any form of adequate protection under any or all of §361,
§362, §363 or §364 of the Bankruptcy Code with respect to the Collateral, except
as set forth in this Section 6.3 or as may otherwise be consented to in writing
by each First Lien Agent in its sole and absolute discretion. The Second Lien
Notes Trustee, on behalf of itself and the Second Lien Notes Secured Parties,
agrees that, prior to the Discharge of First Lien Obligations, none of them
shall contest (or support any other Person contesting) (i) any request by the
First Lien Agent or any First Lien Secured Party for adequate protection of its
interest in the Collateral, (ii) any proposed provision of First Lien Secured
Party DIP Financing by the First Lien Agent and the First Lien Secured Parties
(or any other Person proposing to provide First Lien Secured Party DIP Financing
with the consent of the First Lien Agent) (unless in contravention of
Section 6.1(a)) or (iii) any objection by the First Lien Agent or any First Lien
Secured Party to any motion, relief, action, or proceeding based on a claim by
the First Lien Agent or any First Lien Secured Party that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding).

 

(b)          Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency Proceeding, (i) in the event the First Lien Secured Parties (or
any subset thereof) are granted adequate protection with respect to the
Collateral in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted Collateral), then the Second
Lien Notes Trustee, on behalf of itself or any of the Second Lien Notes Secured
Parties, may seek or request (although the First Lien Secured Parties retain the
right to oppose such request) adequate protection with respect to its interests
in such Collateral in the form of a Lien on the same additional collateral,
which Lien will be subordinated only to the Liens securing the First Lien
Obligations and any First Lien Secured Party DIP Financings on the same basis as
the other Liens of the Second Lien Notes Trustee on Collateral and (ii) the
Second Lien Notes Trustee may seek or request (although the First Lien Secured
Parties retain the right to oppose such request) adequate protection with
respect to the Collateral in the form of cash payments for its and other
professionals' of the Second Lien Notes Secured Parties out-of-pocket legal fees
and expenses related to the Second Lien Notes Documents (but only to the extent
of the value of the Lien of the Second Lien Notes Trustee on behalf of the
Second Lien Notes Secured Parties on the Collateral after taking into account
the value of the Lien of the First Lien Agent on behalf of the First Lien
Secured Parties on the Collateral) so long as the First Lien Secured Parties are
receiving adequate protection payments with respect to the Collateral in the
form of current cash payments for their out-of-pocket legal fees and expenses;
provided, that to the extent that any such payments are later recharacterized as
payments of principal by the applicable bankruptcy court, such payment, shall,
upon such recharacterization, be turned over to the First Lien Secured Parties
and applied to the First Lien Obligations in accordance with Section 4.1 hereof.

 

 24 

 

 

(c)          If, in any Insolvency Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of First Lien Obligations and on account of
Second Lien Notes Obligations, then, to the extent the debt obligations
distributed on account of the First Lien Obligations and on account of the
Second Lien Notes Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

(d)          Neither the Second Lien Notes Trustee nor any Second Lien Notes
Secured Party shall oppose or seek to challenge any claim by the First Lien
Agent or any First Lien Secured Party for allowance in any Insolvency Proceeding
of First Lien Obligations consisting of post-petition interest, fees, expenses,
make-whole or other prepayment premium. Regardless of whether any such claim for
post-petition interest, fees, expenses, make-whole or other prepayment premium
is allowed or allowable, and without limiting the generality of the other
provisions of this Agreement, this Agreement expressly is intended to include
and does include the “rule of explicitness” in that this Agreement expressly
entitles the First Lien Secured Parties, and is intended to provide the First
Lien Secured Parties with the right, to receive payment of all post-petition
interest, fees, expenses, make-whole or other prepayment premium through
distributions made pursuant to the provisions of this Agreement even though such
interest, fees, expenses, make-whole or other prepayment premium are not allowed
or allowable against the bankruptcy estate of any Credit Party under
Section 502(b)(2) or Section 506(b) of the Bankruptcy Code or under any other
provision of the Bankruptcy Code or any other Debtor Relief Law.

 

(e)          The Second Lien Notes Trustee, for itself and on behalf of the
Second Lien Notes Secured Parties, waives any claim it may hereafter have
against any First Lien Secured Party arising out of the election of any First
Lien Secured Party of the application of Section 1111(b)(2) of the Bankruptcy
Code, and/or out of any cash collateral or financing arrangement or out of any
grant of a security interest in connection with the Collateral in any Insolvency
Proceeding.

 

(f)          So long as the Discharge of First Lien Obligations has not
occurred, without the express written consent of the First Lien Agent, none of
the Second Lien Notes Secured Parties shall (or shall join with or support any
third party making, opposing, objecting or contesting, as the case may be), in
any Insolvency Proceeding involving any Credit Party, (i) oppose, object to or
contest the determination of the extent of any Liens held by any of the First
Lien Secured Parties or the value of any claims of First Lien Secured Parties
under Section 506(a) of the Bankruptcy Code or (ii) oppose, object to or contest
the payment to the First Lien Secured Parties of interest, fees or expenses
under Section 506(b) of the Bankruptcy Code.

 

(g)          The Second Lien Notes Trustee, for itself and on behalf of the
Second Lien Notes Secured Parties, waives any right to assert or enforce any
claim under Section 5.06(c) or 552 of the Bankruptcy Code as against First Lien
Secured Parties or any of the Collateral to the extent securing the First Lien
Obligations.

 

 25 

 

 

(h)          The Second Lien Notes Trustee, for itself and on behalf of the
Second Lien Notes Secured Parties, solely in its capacity as a holder of a Lien
on Collateral, waives any claim or cause of action that any Credit Party may
have against any First Lien Secured Party.

 

(i)          Nothing contained herein shall prohibit or in any way limit the
First Lien Agent or any First Lien Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by the Second Lien Notes
Trustee or any of the Second Lien Notes Secured Parties, including the seeking
by the Second Lien Notes Trustee or any Second Lien Notes Secured Party of
adequate protection or the asserting by the Second Lien Notes Trustee or any
Second Lien Notes Secured Party of any of its rights and remedies under the
Second Lien Notes Documents or otherwise.

 

Section 6.4           Asset Sales. The Second Lien Notes Trustee agrees, on
behalf of itself and the Second Lien Notes Secured Parties, that it will not
oppose and shall be deemed to have consented to any sale consented to by the
First Lien Agent of any Collateral pursuant to Section 363(f) of the Bankruptcy
Code (or any similar provision under the law applicable to any Insolvency
Proceeding or under a court order in respect of measures granted with similar
effect under any foreign Debtor Relief Laws) so long as the Second Lien Notes
Trustee, for the benefit of the Second Lien Notes Secured Parties, shall retain
a Lien on the proceeds of such sale (to the extent such proceeds are not applied
to the First Lien Obligations in accordance with Section 4.1(a)).

 

Section 6.5           Separate Grants of Security and Separate Classification.
Each First Lien Secured Party and each Second Lien Notes Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the First Lien
Collateral Documents and the Second Lien Notes Collateral Documents constitute
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the First Lien Obligations are
fundamentally different from the Second Lien Notes Obligations and must be
separately classified in any plan of reorganization (or other plan of similar
effect under any Debtor Relief Laws) proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the First Lien
Secured Parties and the Second Lien Notes Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the First Lien Secured Parties and the
Second Lien Notes Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of First Lien
Obligation claims and Second Lien Notes Obligation claims against the Credit
Parties, with the effect being that, to the extent that the aggregate value of
the Collateral is sufficient (for this purpose ignoring all claims held by the
Second Lien Notes Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, including any prepayment premium and any additional
interest that is payable pursuant to the First Lien Credit Documents arising
from or related to a default before any distribution is made in respect of the
claims held by the Second Lien Notes Secured Parties, with the Second Lien Notes
Secured Parties hereby acknowledging and agreeing to turn over to the First Lien
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries.

 

Section 6.6          Enforceability. The parties hereto acknowledge that this
Agreement is a “subordination agreement” under Section 510(a) of the Bankruptcy
Code, which will be effective before, during and after the commencement of an
Insolvency Proceeding.

 

Section 6.7           First Lien Obligations Unconditional. All rights of the
First Lien Agent and the Second Lien Notes Trustee, as applicable hereunder, and
all agreements and obligations of the Second Lien Notes Trustee and the First
Lien Agent and the Credit Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of:

 

 26 

 

 

(a) any lack of validity or enforceability of any First Lien Document or Second
Lien Notes Document;

 

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Lien Obligations or the Second Lien Notes
Obligations, as applicable, or any amendment, waiver or other modification,
whether by course of conduct or otherwise, or any refinancing, replacement,
refunding or restatement of any First Lien Document or Second Lien Note
Document;

 

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the First Lien Obligations or the Second Lien Notes Obligations or
any guarantee or guaranty thereof in each case;

 

(d) the commencement of any Insolvency Proceeding in respect of any Credit
Party; or

 

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the First Lien Obligations
(other than Discharge of First Lien Obligations) or the Second Lien Notes
Obligations (other than Discharge of Second Lien Notes Obligations), or of any
of the First Lien Agent, the Second Lien Notes Trustee or any Credit Party, to
the extent applicable, in respect of this Agreement.

 

Without limiting the generality of the foregoing, no right of the First Lien
Secured Parties, the First Lien Agent, the Second Lien Secured Parties, the
Second Lien Notes Trustee or any of them to enforce any provision of this
Agreement or any First Lien Document or Second Lien Notes Document shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any Credit Party or by any act or failure to act by any First Lien
Secured Parties, the First Lien Agent, the Second Lien Secured Parties or the
Second Lien Notes Trustee or by any noncompliance by any Person with the terms,
provisions and covenants of this Agreement, any of the First Lien Documents or
any of the Second Lien Notes Documents, regardless of any knowledge thereof
which the First Lien Secured Parties, the First Lien Agent, the Second Lien
Secured Parties or the Second Lien Notes Trustee, or any of them, may have or be
otherwise charged with.

 

Section 6.8           Voting. No Second Lien Notes Secured Party (whether in the
capacity of a secured creditor or an unsecured creditor) may propose, support or
vote in favor of any plan of reorganization (and each shall be deemed to have
voted to reject any plan of reorganization) unless such plan (a) pays off, in
cash and in full, all First Lien Obligations or (b) is accepted by the class of
holders of First Lien Obligations voting thereon in accordance with Section
1126(c) of the Bankruptcy Code.

 

ARTICLE 7
MISCELLANEOUS

 

Section 7.1           Rights of Subrogation. The Second Lien Notes Trustee, for
and on behalf of itself and the Second Lien Notes Secured Parties, agrees that
no payment to any First Lien Agent or any First Lien Secured Party pursuant to
the provisions of this Agreement shall entitle the Second Lien Notes Trustee or
any Second Lien Notes Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of First Lien Obligations shall have
occurred. Following the Discharge of First Lien Obligations, the First Lien
Agent agrees to execute such documents, agreements, and instruments as the
Second Lien Notes Trustee or any Second Lien Notes Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the First Lien Obligations resulting from payments to the First Lien
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
First Lien Agent is paid by such Person upon request for payment thereof.

 

 27 

 

 

Section 7.2           Further Assurances. The Parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the
First Lien Agent or the Second Lien Notes Trustee to exercise and enforce their
respective rights and remedies hereunder; provided, that no Party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 7.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 7.2.

 

Section 7.3           Representations. The Second Lien Notes Trustee represents
and warrants to the First Lien Agent that it has the requisite power and
authority under the Second Lien Notes Documents to enter into, execute, deliver,
and carry out the terms of this Agreement on behalf of itself and the Second
Lien Notes Secured Parties and that this Agreement shall constitute binding
obligations of the Second Lien Notes Trustee and the Second Lien Notes Secured
Parties, enforceable against the Second Lien Notes Trustee and the Second Lien
Notes Secured Parties in accordance with its terms. The First Lien Agent
represents and warrants to the Second Lien Notes Trustee that it has the
requisite power and authority under the First Lien Documents to enter into,
execute, deliver, and carry out the terms of this Agreement on behalf of itself
and the First Lien Secured Parties and that this Agreement shall constitute
binding obligations of the First Lien Agent and the First Lien Secured Parties,
enforceable against the First Lien Agent and the First Lien Secured Parties in
accordance with its terms.

 

Section 7.4           Amendments. No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Party hereto shall be
effective unless it is in a written agreement executed by the First Lien Agent
and the Second Lien Notes Trustee. None of the Borrowers or Guarantors shall
have any right to consent to or approve any amendment, modification or waiver of
any provision of this Agreement other than any amendment or waiver to Section
5.2(a) or 5.2(b) hereof.

 

Section 7.5           Addresses for Notices. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied,
emailed, or sent by overnight express courier service or United States mail and
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of an email or telecopy or three (3) days after deposit in
the United States mail (certified, with postage prepaid and properly addressed).
For the purposes hereof, the addresses of the Parties hereto (until notice of a
change thereof is delivered as provided in this Section) shall be as set forth
below or, as to each Party, at such other address as may be designated by such
Party in a written notice to all of the other Parties.

 

 28 

 

  

First Lien

Agent:

 

Cortland Capital Market Services LLC
225 W. Washington Street, 9th Floor
Chicago, Illinois 60606
Attention: Legal Department and Ryan Morick
Telecopier No.: (312) 376-0751
Email: legal@cortlandglobal.com and ryan.morick@cortlandglobal.com

 

With a copy to (which shall not constitute notice):

 

Holland & Knight LLP

131 S. Dearborn Street, 30th Floor

Chicago, Illinois 60603

Attention: Joshua M. Spencer

Telecopier No.: (312) 578-6666

Email: joshua.spencer@hklaw.com

 

Second Lien Notes

Trustee:

 

The Bank of New York Mellon Trust Company, N.A.

500 Ross Street, 12th Floor

Pittsburgh, PA 15262

Attention: Corporate Trust Administration

Fax: (412) 234-8377

 

With a copy to (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Attention: Leonard Klingbaum

Telecopier No.: (212) 728-8290

Email: lklingbaum@willkie.com

 

Section 7.6           No Waiver; Remedies. No failure on the part of any Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7           Continuing Agreement, Transfer of Secured Obligations;
Provisions Solely to Define Relative Rights. This Agreement is a continuing
agreement and shall (a) remain in full force and effect until the Discharge of
First Lien Obligations and the Discharge of Second Lien Notes Obligations shall
have occurred, (b) be binding upon the Parties and their successors and assigns,
and (c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and permitted assigns. Except as set forth in
Section 7.4, nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral. All references to any Credit Party shall include
any Credit Party as debtor-in-possession and any receiver or trustee for such
Credit Party in any Insolvency Proceeding. Without limiting the generality of
the foregoing clause (c), the First Lien Agent, any First Lien Secured Party,
the Second Lien Notes Trustee, or any Second Lien Notes Secured Party may assign
or otherwise transfer all or any portion of the First Lien Obligations or the
Second Lien Notes Obligations in accordance with the First Lien Credit Agreement
or the Second Lien Notes Indenture, in each case, as applicable, to any other
Person (other than any Borrower, any Guarantor or any Subsidiary of the First
Lien Borrower or any Guarantor unless, in the case of the First Lien Obligations
or the Second Lien Notes Obligations, such First Lien Obligations or the Second
Lien Notes Obligations are cancelled and extinguished upon such assignment or
transfer to a Borrower, Guarantor or Subsidiary), and any other Person shall
thereupon become vested with all the rights and obligations in respect thereof
granted to the First Lien Agent, the Second Lien Notes Trustee, any First Lien
Secured Party, or any Second Lien Notes Secured Party, as the case may be,
herein or otherwise. The First Lien Secured Parties and the Second Lien Notes
Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide Indebtedness to, or for the benefit of, any Credit Party on the
faith hereof.

 

 29 

 

 

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights and remedies of the First Lien Secured Parties on
the one hand and the Second Lien Notes Secured Parties on the other hand. Except
to the extent expressly permitted herein, none of the First Lien Borrower,
Second Lien Notes Issuer, any other Credit Party or any other creditor thereof
shall have any rights hereunder. Nothing in this Agreement is intended to or
shall impair the obligations of the First Lien Borrower or any other Credit
Party, which are absolute and unconditional, to pay the First Lien Obligations
and the Second Lien Notes Obligations as and when the same shall become due and
payable in accordance with their terms.

 

Section 7.8          GOVERNING LAW; ENTIRE AGREEMENT. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Agreement constitutes the entire agreement and understanding among the
Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.

 

Section 7.9           Counterparts. This Agreement may be executed in any number
of counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in .pdf or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 7.10         No Third Party Beneficiaries. This Agreement is solely for
the benefit of the First Lien Agent, the First Lien Secured Parties, the Second
Lien Notes Trustee and the Second Lien Notes Secured Parties and no Credit Party
shall have any right to enforce or otherwise receive the benefit of any
provision hereof except as expressly provided in the last sentence of Section
7.4 hereof.

 

Section 7.11         Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.12         Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien priority set forth
in Section 2.1 or the application of Proceeds and other priorities set forth in
this Agreement. The Parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

 30 

 

 

Section 7.13         VENUE; JURY TRIAL WAIVER.

 

(a)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY CREDIT DOCUMENTS, AGAINST ANY CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b)          EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.13. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 31 

 

 

Section 7.14         Intercreditor Agreement. This Agreement constitutes an
intercreditor agreement for purposes of clause (x) of the definition of
“Permitted Encumbrances” in the First Lien Credit Agreement and a “Loan
Document” for purposes of the First Lien Credit Agreement. This Agreement is the
“Intercreditor Agreement” referred to in the Second Lien Notes Indenture.

 

Section 7.15         No Warranties or Liability. The First Lien Agent and the
Second Lien Notes Trustee acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any other First Lien Document
or any other Second Lien Notes Document.

 

Section 7.16         Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any First Lien Document or
any Second Lien Notes Document, the provisions of this Agreement shall govern.

 

Section 7.17         Costs and Expenses. All costs and expenses incurred by the
First Lien Agent and the Second Lien Notes Trustee, including, without
limitation pursuant to Section 4.1(b) shall be reimbursed by the Borrowers and
the other Credit Parties as provided in Section 10.04 (or any similar provision)
of the First Lien Credit Agreement and Section 10.07 of the Second Lien Notes
Indenture.

 

Section 7.18         Information Concerning Financial Condition of the Credit
Parties.

 

(a)          Each of the First Lien Agent and the Second Lien Notes Trustee
hereby assumes responsibility for keeping itself informed of the financial
condition of the Credit Parties and all other circumstances bearing upon the
risk of nonpayment of the First Lien Obligations or Second Lien Notes
Obligations. The First Lien Agent and the Second Lien Notes Trustee hereby agree
that no Party shall have any duty to advise any other Party of information known
to it regarding such condition or any such circumstances. In the event the First
Lien Agent or the Second Lien Notes Trustee, in its sole discretion, undertakes
at any time or from time to time to provide any information to any other Party
to this Agreement, (a) it shall be under no obligation (i) to provide any such
information to such other Party or any other Party on any subsequent occasion,
(ii) to undertake any investigation not a part of its regular business routine,
or (iii) to disclose any other information, (b) it makes no representation as to
the accuracy or completeness of any such information and shall not be liable for
any information contained therein, and (c) the Party receiving such information
hereby agrees to hold the other Party harmless from any action the receiving
Party may take or conclusion the receiving Party may reach or draw from any such
information, as well as from and against any and all losses, claims, damages,
liabilities, and expenses to which such receiving Party may become subject
arising out of or in connection with the use of such information.

 

(b)          The Credit Parties agree that any information provided to the First
Lien Agent, the Second Lien Notes Trustee, any First Lien Secured Party or any
Second Lien Notes Secured Party may be shared by such Person with any First Lien
Secured Party, any Second Lien Notes Secured Party, the First Lien Agent or the
Second Lien Notes Trustee, subject to the respective confidentiality provisions
in the First Lien Credit Agreements and the Second Lien Notes Indenture, as
applicable.

 

Section 7.19         Incorporation by Reference. In connection with its
execution and acting hereunder the Second Lien Notes Trustee is entitled,
vis-à-vis the Credit Parties, to all rights, privileges, protections,
immunities, benefits and indemnities provided to it under the Second Lien Notes
Indenture.

 

[SIGNATURE PAGES FOLLOW]

 

 32 

 

 

IN WITNESS WHEREOF, the First Lien Agent, for and on behalf of itself and the
First Lien Secured Parties, and the Second Lien Notes Trustee, for and on behalf
of itself and the Second Lien Notes Secured Parties, have caused this Agreement
to be duly executed and delivered as of the date first above written.

 

  CORTLAND CAPITAL MARKET SERVICES LLC,   in its capacity as the First Lien
Agent

 



  By: /s/ Matthew Trybula     Name: Matthew Trybula     Title:   Associate
Counsel

 

[Signature Page to Intercreditor Agreement]

 

 

 

 

  THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,   in its capacity as the
Second Lien Notes Trustee

 

  By: /s/ Karen Yu     Name: Karen Yu     Title:   Vice President

 

 

 

 

  ICONIX BRAND GROUP, INC.,   a Delaware corporation       By: /s/ David Jones  
Name: David Jones   Title: Chief Financial Officer

 

  IBG BORROWER LLC,   a Delaware limited liability company

 

  By: /s/ David Jones   Name: David Jones   Title: Chief Financial Officer

 

[Signature Page to Intercreditor Agreement Acknowledgment]

 

 

 

 

ARTFUL HOLDINGS LLC,   ICON ENTERTAINMENT LLC, a Delaware limited liability
company   a Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

BADGLEY MISCHKA LICENSING LLC,   ICON DE BRAND HOLDINGS CORP., a Delaware
limited liability company   a Delaware corporation

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

BRIGHT STAR FOOTWEAR LLC,   ICONIX ECOM, LLC, a New Jersey limited liability
company   a Delaware corporation

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

ICON CANADA JV HOLDINGS CORP.,   a Delaware corporation  

 

By: /s/ David Jones   Name: David Jones   Title: Chief Financial Officer  

 

[Signature Page to Intercreditor Agreement]

 

 

 

 

ICONIX CA HOLDINGS LLC,   IP HOLDINGS UNLTD LLC, a Delaware limited liability
company   a Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

ICONIX LATIN AMERICA LLC,   IP MANAGEMENT LLC, a Delaware limited liability
company   a Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

IP HOLDINGS AND MANAGEMENT   MICHAEL CARUSO & CO., INC., CORPORATION, a Delaware
corporation   a California corporation

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

IP HOLDINGS LLC, MOSSIMO HOLDINGS LLC, a Delaware limited liability company a
Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

[Signature Page to Intercreditor Agreement]

 

 

 

 



MOSSIMO, INC.,   PILLOWTEX HOLDINGS AND MANAGEMENT LLC, a Delaware corporation  
a Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

OFFICIAL-PILLOWTEX LLC,   SCION BBC LLC, a Delaware limited liability company  
a Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 



OP HOLDINGS AND MANAGEMENT   SCION LLC, CORPORATION, a Delaware corporation   a
Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

OP HOLDINGS, LLC,   SHARPER IMAGE HOLDINGS AND MANAGEMENT CORP., a Delaware
limited liability company   a Delaware corporation

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer  

Title: Chief Financial Officer

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

SHARPER IMAGE HOLDINGS LLC,   UMBRO SOURCING LLC, a Delaware limited liability
company   a Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

STUDIO HOLDINGS AND MANAGEMENT   UNZIPPED APPAREL LLC, CORPORATION, a Delaware
corporation   a Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

STUDIO IP HOLDINGS LLC,   ZY HOLDINGS AND MANAGEMENT CORP., a Delaware limited
liability company   a Delaware corporation

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

UMBRO IP HOLDINGS LLC,   LC PARTNERS US, LLC, a Delaware limited liability
company   a Delaware limited liability company

 

By: /s/ David Jones   By: /s/ David Jones Name: David Jones   Name: David Jones
Title: Chief Financial Officer   Title: Chief Financial Officer

 

[Signature Page to Intercreditor Agreement]

 

 

 

 

EXHIBIT A

 

FORM OF INTERCREDITOR AGREEMENT JOINDER

 

Reference is made to the Intercreditor Agreement (as amended, supplemented,
restated, amended and restated or otherwise modified from time to time pursuant
to the terms thereof, the “Intercreditor Agreement”), dated as of _______ __,
2018 (the “Closing Date”), between the First Lien Agent, the Second Lien Notes
Trustee and the Credit Parties thereto from time to time (each as defined
therein).

 

In connection with the refinancing [certain of][all of] the [First Lien
Obligations] [Second Lien Notes Obligations] on [___] [___], 20[___], the
undersigned, [________________], a [_______________________], hereby agrees to
become a party to the Intercreditor Agreement as [a] new [Agent], for all
purposes thereof and on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Intercreditor Agreement on the Closing Date. All capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Intercreditor Agreement.

 

The undersigned, on behalf of itself and the holders it acts as an agent for,
agrees to be bound by the terms of the Intercreditor Agreement applicable to
them.

 

The undersigned represents and warrants to the [First Lien Agent][Second Lien
Notes Trustee] and [_____________] (the “Continuing Agent”) that it is
authorized under the new [First][Second] Lien Documents to enter into this
Intercreditor Joinder Agreement.

 

The provisions of Sections 7.8 and 7.13 of the Intercreditor Agreement shall
apply with like effect to this Intercreditor Agreement Joinder.

 

The effectiveness of this Intercreditor Agreement Joinder is conditioned upon
the delivery of a New Debt Notice to the Continuing Agent in the form attached
hereto as Exhibit 1.

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Intercreditor Agreement
Joinder to be executed by its respective officer or representative as of
[_____________] [___], 20[___]. 



 



  [____________________________]



 

  By:       Name:     Title:

 

[Signature Page to New Debt Notice - Intercreditor Agreement Joinder]

 

 

 

 

Exhibit 1 to Intercreditor Agreement Joinder

 

New Debt Notice

 

In connection with the delivery of the Intercreditor Agreement Joinder to the
Intercreditor Agreement, dated as of ________ __, 2018 (the “Intercreditor
Agreement”), between the First Lien Agent, the Second Lien Notes Trustee and the
Credit Parties party thereto from time to time (each as defined therein), the
Credit Parties have entered into new [First Lien][Second Lien] Documents.

 

Enclosed is a complete copy of the relevant new [First Lien] [Second Lien]
Documents. The New Agent is [_________], a [________].

 

Date: 



 



  [____________________________]



 

  By:       Name:       Title:    

 

[Signature Page to New Debt Notice - Intercreditor Agreement Joinder]

 



 

 